EXAMINER’S COMMENT 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  An examiner’s comment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The request for expedited examination filed on September 26, 2020 is acknowledged.

Cross-Reference to Related Application
Reference to this design application as a continuation-in-part under 35 U.S.C. 120 is acknowledged. However, unless the filing date of the earlier application is actually needed, such as to avoid intervening prior art, the entitlement to priority in this CIP application will not be considered. See In re Corba, 212 USPQ 825 (Comm’r Pat. 1981).
This application incorporates by reference U.S. Application No. 29/709,932. All the material from U.S. Application No. 29/709,932 that is essential to the claimed design is included in this application. It is understood that any material in U.S. Application No. 29/709,932 that is not present in this application forms no part of the claimed design.

Conclusion
Any inquiry concerning this communication should be directed to Katie Stofko whose telephone number is 571-272-7956. The Examiner can normally be reached on Monday-Thursday from 9:00 a.m. to 6:30 p.m. The Examiner can also be reached on alternate Fridays. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, George Bugg can be reached on 571-272-2998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/KATIE JANE STOFKO/Examiner, Art Unit 2911                                                                                                                                                                                                        Date: February 13, 2021